VACUUM WAFER CHUCK FOR MANUFACTURING SEMICONDUCTOR DEVICES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-13, 15-19, and 21-29 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art identified, Forderhase (US20180350654) in view of Malik et al (US20210225687), and in further view of Shufflebotham (US 5669977) teach substrate displacing assembly (100) for displacing a substrate (110) on a substrate holder (120), comprising (Forderhase, Fig. 1A): a pair of load forks (142), wherein the pair of load forks comprises a fork region and a base region (Forderhase, Fig. 1B; see annotated Fig. 1B); a coupler, wherein the coupler comprises a flange region and a tube region (Forderhase see annotated Fig. 1B); the coupler (504) mechanically coupled to the base region through at least one first joining screw (not shown, corresponds to 524) extending in a first direction (Malik et al., Fig. 5); a driving shaft (144) (Forderhase, Fig. 1B), wherein the drive shaft is mechanically coupled to the coupler through a second joining screw (not shown, corresponds to 24) extending in the first direction (Shufflebotham, Fig. 3).  Forderhase in view of Malik et al., and further in view of Shufflebotham do not render obvious a clearance distance in a second direction, perpendicular to the first direction, between an inner wall of the tube region of the coupler to the side wall of the drive shaft is greater than 0.1mm (or 0.65mm, claim 21).  For the same reasons, method claim 15 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723